Citation Nr: 0720232	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include coronary artery disease with 
cardiomyopathy. 

2.  Entitlement to an initial disability rating in excess of 
10 percent disabling for residuals of a left shoulder 
separation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956 and also had additional service in the Air National 
Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Atlanta, Georgia.  In 
a May 2003 rating decision, the RO granted service connection 
for the veteran's left shoulder disorder and assigned a 10 
percent disability rating.  In a January 2004 rating 
decision, service connection for a heart disorder classified 
as coronary artery disease with cardiomyopathy was denied by 
the RO.  


FINDINGS OF FACT

1.  Competent medical evidence reflects that the veteran does 
not have a cardiovascular disorder related to active service 
or that one was manifested to a compensable degree within one 
year from his discharge from active duty.  

2.  The veteran's left shoulder disability affecting his 
minor arm, is manifested by acrominoclavicular (AC) joint 
separation deformity of the left shoulder, subjective 
complaints of pain, tenderness and stiffness and a history of 
intermittent dislocations about 2 to 3 times a month, with no 
evidence of limited motion to 25 degrees, ankylosis, nor of a 
fibrous union of the humerus.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder, to include coronary artery 
disease, was not incurred in or aggravated by active military 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).

2.  The criteria for a 20 percent rating, but no more, for a 
left shoulder disorder have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5010, 5003, 5201, 5202, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

Regarding the veteran's claim for entitlement to service 
connection for a heart disorder, a duty to assist letter was 
sent in September 2003, prior to the January 2004 rating 
decision.  The veteran was provided a duty to assist letter 
in April 2006 regarding his increased rating claim for his 
shoulder after it was denied in January 2004.  These letters 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection and 
increased rating, which included notice of the requirements 
to prevail on these types of claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  The duty to assist 
letters specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence she considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in 2003 provided current assessments of the 
veteran's left shoulder based not only on examination of the 
veteran, but also on review of the records.  An examination 
is not warranted for the cardiovascular disorder as the 
evidence shows it is not related to service.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  He received 
such a letter in April 2006.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (harmless error).



II.  Service Connection for a Heart Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.6(a) (2006).  Active military, 
naval, or air service also includes any period of inactive 
duty for training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred in the line of 
duty. Id.  Accordingly, service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated, while performing ACDUTRA or from injury incurred 
or aggravated while performing INACDUTRA. 38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 2006).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves. 38 C.F.R. § 
3.6(c) (2006).  INACDUTRA includes duty other than full-time 
duty performed by a member of the Reserves or the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2006).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as a hypertension, is 
manifest to a compensable degree within a year of discharge, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service medical records from the veteran's active service 
from 1952 to 1956 revealed no evidence of cardiovascular 
pathology.  His February 1952 entrance examination revealed a 
normal heart and his blood pressure was 122/86 and sitting 
pulse was 78.  There were no blood pressure readings in the 
service medical records documenting treatment for other 
medical complaints.  His separation examination of March 1956 
again showed a normal heart and his blood pressure was 
112/66.  His sitting pulse was 76, after exercise was 112.  

A November 1992 reserve separation document showed the 
veteran had 5 years, 7 months, 15 days in the Air National 
Guard with 13 years, 6 months and 22 days of prior reserve 
service.  His prior active service was exactly 4 years.  

There is no evidence of hypertension having been manifested 
to a compensable degree after this active service.  A July 
1962 VA examination revealed negative heart findings, with a 
pulse of 76, blood pressure of 116/70 and respirations were 
18.  Chest X-ray was negative.  

VA treatment records from 1963 and 1966 addressed foot 
problems and showed no evidence of cardiovascular disorders.  
Likewise VA examinations from November 1963, December 1964 
and May 1966 only addressed foot problems with no findings 
made for the cardiovascular system.  A chest X-ray from 
August 1967 revealed no heart pathology.  

VA and private records from the 1970's do not reflect any 
evidence of cardiovascular pathology, with blood pressure 
readings generally showing the systolic readings in the 110 
to 120 or 130 range and diastolic readings generally in the 
70's up to 1978.  Chest X-rays repeatedly were normal in July 
1971 and October 1972.  The exception to the generally low 
readings record in the 1970's was shown in a June 1976 record 
that showed blood pressure readings recorded as 110/84, 
125/90 right and 120/90 left.  A chest X-ray from June 1976 
was normal and an electrocardiogram (ECG) revealed sinus 
rhythm.  By 1978 the blood pressure readings trended upwards, 
with the diastolic consistently in the 80's, including as 
high as 88.  The systolic readings in 1978 generally ranged 
from around 130 to 140.  The veteran's blood pressure 
continued to be elevated in 1979 with an August 1979 reading 
of 120/80 shown.  

Air National Guard service medical records document treatment 
in January 1980 for a left shoulder injury while sleeping in 
the Air National Guard barracks when he fell from the bunk.  
These records also revealed a blood pressure of 136/90, a 
pulse of 92 and respiration of 24.  These service medical 
records did not indicate whether the veteran was on active or 
inactive duty for training, however his reserve separation 
document of November 1992 reflects only 4 years of active 
service, which would encompass his time of service between 
April 1952 and April 1956.  

Private and VA records from 1980 after this January 1980 
shoulder injury continued to reveal elevated blood pressure 
readings generally in the range of 130-140 systolic and 90 
diastolic.  Although elevated, these blood pressure readings 
did not meet the VA criteria for hypertension.  Likewise 
these records showed no evidence of heart abnormalities.  
However by December 1980, he was seen for chief complaints of 
increased blood pressure with a history that included high 
blood pressure regarding his mother.  His left shoulder 
injury from a year ago was also noted.  On examination, his 
blood pressure was 128/94, his abdomen had a pulsating bruit 
in the mid epigastric area, non pulsating elsewhere.  The 
impression was increased blood pressure, rule out aortic 
aneurysm or calcification.  Another December 1980 record gave 
a blood pressure reading of 146/86 and he was advised to 
continue a low salt and low calorie diet.  

By January 1981 his blood pressure met the criteria for 
hypertension, reading at 140/100 and chest X-ray revealed a 
slightly enlarged heart.  He was assessed with hypertension 
and advised on a low salt diet.  He continued to be diagnosed 
with hypertension throughout 1981, classified as "mild" 
hypertension in April 1981, with readings continuing to range 
from 130/100 to 140/100.  Despite this diagnosis, his heart 
showed no signs of problems, with a March 1981 ECG within 
normal limits.  He has continued with a diagnosis of 
hypertension thereafter, although some lowering of the 
diastolic reading to about 90 is shown in the 1980's to 1990.  
The systolic reading generally remained at 130 to 140 over 
this period of time and chest X-ray from April 1985 continued 
to be normal.  

Although the veteran persisted with hypertension throughout 
the 1980's and early 1990's, clear indications of heart 
problems are not shown until March 1991.  A chest X-ray from 
that month showed no evidence of acute cardiac pathology or 
pulmonary pathology, but with aorta moderately tortuous.  
Also in March 1991 an ECG's findings showed normal sinus 
rhythm with left axis deviation, minimum sinus tachycardia 
(ST) segment depression and tricuspid (T-waves) inverted.  
Anterior wall ischemia could not be ruled out.  EGC's from 
January 1992 and September 1993 did not reveal any 
significant diagnoses.  

Definite heart problems are shown with private treatment 
records from 2000 through 2003.  These include a January 2000 
chest X-ray diagnosing tortuous aorta.  A February 2000 
problem list included hypertension, and history of 
cerebrovascular accident (CVA) with minimal left hemiparesis 
and history of smoking, none in 30 years.  This record did 
not indicate when the CVA actually took place.   A December 
2000 carotid ultrasound showed mild plaque at the bifurcation 
at both internal carotid arteries.  

Private medical records from 2003 reveal that the veteran was 
admitted to the hospital for complaints of shortness of 
breath in May 2003 and was noted to have hypertension and 
increased blood sugar.  Following evaluation the impression 
was congestive heart failure.  His ECG from this time was 
abnormal and echocardiogram showed some reduced left 
ventricular (LV) function, some LV wall thickening, moderate 
mitral regurgitation, slightly thickened aortic valve 
leaflets, slightly enlarged right ventricle chamber size and 
mild tricuspid regurgitation.  He underwent cardiac 
catheterization and stent placement for a diagnosed 
congestive heart failure/coronary artery disease.  He was 
also assessed with cardiomyopathy in May 2003.  By September 
2003 he was in a cardiac rehabilitation program.

None of the records showing treatment for these above 
diagnosed heart problems or hypertension contained any 
opinion as to the etiology of such problems.  However the 
heart problems and hypertension are not shown to have 
manifested during active service or within one year of his 
active service which ended in April 1956.  As far as the 
hypertension, although he had signs of elevated blood 
pressure during his treatment in January 1980 for his left 
shoulder injury during training for the Air National Guard, 
he sporadically had similarly high readings prior to this 
training and was not formally diagnosed until the following 
year in January 1981.  Moreover, the service personnel 
records addressing his retirement from the National Guard in 
November 1992 lists the only period of active duty as being a 
4 year period which encompasses his Korean era duty from 
April 1952 to April 1956.  Thus the evidence reflects that 
the training in January 1980 was inactive.  Therefore he 
would not be entitled to service connection for any 
cardiovascular disease incurred or aggravated during inactive 
training.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for a heart disorder 
is not warranted, and there is no doubt to be resolved, as 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Increased Rating Left Shoulder

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Because the present appeal arises from an initial rating 
decision, which established service connection for a left 
shoulder disability and an assigned an initial disability 
rating, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2006).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2006).  It is 
the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2006).

The veteran's left shoulder disability is currently evaluated 
under Diagnostic Codes 5201, 5203 for limitation of motion 
and nonunion of the clavicle or scapula.  The RO has also 
evaluated the shoulder under Diagnostic Code 5010 for 
traumatic arthritis.  The Board will also consider other 
applicable Codes.  

Under Diagnostic Code 5010, traumatic arthritis is evaluated 
under the criteria for degenerative arthritis.  Degenerative 
arthritis established by x-ray findings will be evaluated on 
the basis of limitation of motion of the specific joint or 
joints involved.  Diagnostic Code 5003.  Diagnostic Code 5003 
notes that in the absence of limitation of motion, rate as 
below: 20 percent with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations; and 10 percent with 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  Note (1) under the 
Diagnostic Code 5003 states that the 20 percent and 10 
percent ratings based on x-ray findings, above, will not be 
combined with ratings based on limitation of motion.

Under Diagnostic Code 5201, limitation of motion of the arm 
at shoulder level warrants a 20 percent evaluation.  
Limitation of motion of the minor arm midway between the side 
and the shoulder also warrants a 20 percent evaluation.  A 30 
percent evaluation requires limitation of the minor arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2006).

Other pertinent Diagnostic Codes in evaluating the veteran's 
claim are as follows. Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5202, (impairment of the humerus), a 20 percent 
evaluation is warranted for recurrent dislocations at the 
scapulohumeral joint of the minor arm, with infrequent 
episodes and guarding of movement only at the shoulder level; 
or for malunion of the humerus with moderate deformity.  A 20 
percent rating is also warranted for recurrent dislocations 
at the scapulohumeral joint of the minor arm, with frequent 
episodes and guarding of the arm movements of the arm; or for 
malunion of the humerus with marked deformity of the minor 
arm.  A 40 percent evaluation is warranted for a fibrous 
union of the humerus.  Nonunion of the humerus warrants a 50 
percent evaluation for the minor arm.  A loss of the humerus 
head warrants a 70 percent evaluation for the minor arm.

Under 38 U.S.C.A. § 4.71a, Diagnostic Code 5203, a 10 percent 
evaluation is warranted for nonunion of the clavicle or 
scapula, without loose movement or malunion of the clavicle 
or scapula.  A 20 percent evaluation is warranted for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula, with loose movement.  These evaluations 
are the same for either the major or minor arm.

Service connection for a left shoulder disorder was granted 
in a May 2003 rating decision that assigned an initial 10 
percent rating.  Following the veteran's request for a 
disability rating in excess of 10 percent in August 2003, the 
RO in a November 2003 rating decision, continued the 10 
percent rating.  

The report of a February 2003 VA joints examination included 
an examination of the veteran's left shoulder disorder, in 
addition to other orthopedic disorders not currently on 
appeal.  The veteran related a history of injuring this 
shoulder when he fell from the top bunk during active duty in 
the National Guard in January 1980.  He was also noted to 
have recently injured his right shoulder 6 weeks ago.  He was 
right hand dominant.  Regarding the left shoulder he 
complained of pain in the AC joint and on abduction and 
internal rotation.  There was objective evidence of painful 
motion, but no edema, effusion, instability or weakness.  
There was tenderness in the acromioclavicular (AC) joint area 
in the left shoulder which was mildly swollen.  The left 
shoulder's forward flexion was 168 degrees, abduction was 172 
degrees, external rotation was 90 degrees and internal 
rotation was 64 degrees.  He had full range of motion of his 
elbow, forearm and wrist.  An X-ray of the left shoulder 
revealed mild degenerative joint disease of the glenohumeral 
joint.  The diagnosis was left shoulder AC separation of 30 
degrees due to fall from a bunk in 1980 while in the National 
Guard.  Also diagnosed was residual post traumatic 
degenerative changes of the AC joint of the left shoulder 
with separate limitation of motion.  

The veteran had surgery on his right shoulder in March 2003.  
Because this addresses the nonservice-connected right 
shoulder without referencing the left shoulder disorder, 
records from this surgery are not pertinent to this case.  

None of the treatment records in the claims file address any 
left shoulder complaints. 

An October 2003 VA examination of the left shoulder again 
noted the history of the injury to it in January 1980, 
wherein he was found to have a dislocated shoulder and had 
recurring problems with the left shoulder since that time.  
He has been suffering from AC joint separation which existed 
since 1980.  The symptoms of the condition were pain, 
tenderness and stiffness.  The symptoms described occurred 
intermittently as often as 2-3 times a month with each 
occurrence lasting for 1-2 days.  During flare-ups he has an 
inability to drive or pick up heavy items.  He stated that 
his condition does not cause incapacitation.  Current 
treatment involved Cortisone injections.  He has not had any 
prosthetic implants of the joint.  The functional impairment 
was the inability to lift heavy items and limited physical 
movement.  The condition did not result in any time lost from 
work.  He was able to brush his teeth, take a shower, vacuum, 
cook, dress himself, walk and shop.  He was unable to drive a 
car, do gardening or push a lawnmower due to intense pain and 
limited motion during flare-ups.  His usual occupation was as 
store clerk.  

Physical examination revealed the veteran to be right hand 
dominant because he used it to write, eat and comb his hair.  
His general appearance of the left shoulder was abnormal with 
findings consistent with AC joint separation deformity of the 
left shoulder.  On range of motion, flexion and abduction 
were 170 degrees, external rotation was 85 degrees and 
internal rotation was 70 degrees.  Pain occurred at the end 
of each range of motion.  His range of motion was mostly 
limited by pain and this was the major functional impact.  
His range of motion of the left shoulder was not additionally 
limited by weakness, lack of endurance or incoordination.  
Diagnostic tests were reviewed and the X-rays showed probable 
old AC joint separation.  The diagnosis for the VA 
established diagnosis of left shoulder separation residuals 
was that there was no change in diagnosed.  The affect of the 
left shoulder condition on his daily activity was a limited 
ability to execute tasks requiring use of the left upper 
extremity.  

Based on a review of the evidence, and with application of 
reasonable doubt, the Board finds that an increased rating to 
20 percent disabling is warranted for the veteran's left 
shoulder disability affecting his minor arm as it more 
closely resembles an impairment of the humerus with a 
moderate deformity under Diagnostic Code 5202.  The findings 
from the October 2003 VA examination were consistent with AC 
joint separation deformity of the left shoulder, along with 
subjective complaints of pain, tenderness and stiffness and a 
history given by the veteran of intermittent dislocations 
about 2 to 3 times a month.  However the evidence fails to 
show fibrous union of the humerus of the minor arm which 
would warrant a 40 percent rating under this Diagnostic Code.  
Nor does he have limitation of motion of 25 degrees which 
would warrant a 30 percent rating.  There is also no evidence 
of ankylosis intermittently between favorable and unfavorable 
which would also warrant a 30 percent rating under Diagnostic 
Code 3200.  Thus a 20 percent rating, but no more is 
warranted for the left shoulder disability.  Additionally, 
the Board concludes that based on the above, there is no 
evidence that the veteran's left shoulder disability 
addressed above has been more severe any time during the 
period of this initial evaluation to warrant staged ratings.  
Fenderson, 12 Vet. App. 119.



III.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, based on the above 
evidence there is no objective evidence that the veteran's 
left shoulder disorder has resulted either in frequent 
hospitalizations or caused marked interference with his 
employment.  


ORDER

Service connection for a cardiovascular disorder to include 
coronary artery disease and cardiomyopathy is denied.  

An initial disability rating of 20 percent, but no more, for 
a left shoulder disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


